DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claim 1 of the application have been amended as follow:
(Currently Amended)  1. A projector having a cooling target comprising: 
a light source configured to emit a light; 
a light modulator configured to modulate the light emitted from the light source according to an image signal; and [[modulator]] 
a cooling apparatus configured to cool the cooling target based on a transformation of a refrigerant into a gas, wherein 
the cooling apparatus includes 
a refrigerant generator configured to generate the refrigerant, and 
a refrigerant sender configured to send the generated refrigerant toward the cooling target, 
the refrigerant generator includes 
a rotating moisture absorbing and desorbing member, 
a first blower configured to deliver air to a first part of the moisture absorbing and desorbing member located in a first region, 
a heat exchanger coupled to the refrigerant sender, 
a heater configured to heat a second part of the moisture absorbing and desorbing member located in a second region different from the first region, and 
a second blower configured to deliver air around the second part heated by the heater to the heat exchanger, 
the heat exchanger includes 
a housing having an internal space into which the air [[deliverd]] delivered by the second blower flows, and 
a heat absorbing portion disposed in the internal space, the heat absorbing portion removing heat from the air in the internal space to generate the refrigerant, 
the housing includes an inlet port through which the air flows into the internal space and an outlet port through which the air is exhausted from the internal space, and 
an air guide portion configured to guide the air flowing into the internal space is disposed in the internal space. 

Allowance
Claims 1-18 are allowed.
Regarding claim 1, the closest prior art references, Tsuchiya (US 20110037954 A1), Kimoto (US 20110032489 A1), Osumi (US 7891819 B2), do not teach, by themselves or in combination with one another, “the heat exchanger includes a housing having an internal space into which the air delivered by the second blower flows, and a heat absorbing portion disposed in the internal space, the heat absorbing portion removing heat from the air in the internal space to generate the refrigerant, the housing includes an inlet port through which the air flows into the internal space and an outlet port through which the air is exhausted from the internal space, and an air guide portion configured to guide the air flowing into the internal space is disposed in the internal space..”  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 1 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 2-18 depend, directly or indirectly, on claim 1; hence they are also allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882